DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

Regarding claims 1, 11 and 16, elements in this application that use the words “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 1, 11 and 16, the recitations “energy storage means for storing electric energy”, “electric-power sensing means adapted to detect and/or measure voltages…and electric currents”, “supplementary-energy supplying means adapted to provide a supplementary energy”, “energy management means configured for estimating a charge level.., regulating… a supplementary electric current…” respectively, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mean for” coupled with functional language, “storing electric energy”, “detect and/or measure voltages…and electric currents”, “provide a supplementary energy”, “estimating a charge level ..., regulating … a supplementary electric current …” respectively, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The recitation does not provide a sufficient structure for “storing electric energy”, “detect and/or measure voltages … and electric currents”, “provide a supplementary energy”, “estimating a charge level …, regulating … a supplementary electric current t…” function respectively.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 11 and 16 limitations “energy storage means for storing electric energy”, “electric-power sensing means adapted to detect and/or measure voltages…and electric currents”, “supplementary-energy supplying means adapted to provide a supplementary energy”, “energy management means configured for estimating a charge level ..., regulating … a supplementary electric current …”, respectively, has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “battery”, “voltage/current sensor”, “photovoltaic film, fuel cells, battery, other types of electric generators”, “processor/microcontroller and/or voltage regulator or the like”, respectively.
Similarly, claims 2 and 12, the recitation “navigation and flight-control means for controlling the flight of said electric aircraft” appears to have corresponding structure “a GPS for acquiring position data; and a processor/sensor/driver for acquiring orientation and motion, calculating fly commands, and driving electric motors”
Similarly, claim 5, the recitation “second energy storage means” appears to have corresponding structure “second battery”
Similarly, claims 6 and 14, the recitation “payload control means for controlling ... electric current” appears to have corresponding structure “a PWM current regulator or the like”
Similarly, claim 7, the recitation “connection means adapted to connect a kinetic generator” appears to have corresponding structure “an inertial mass coupled with a piezoelectric generator, a linear generator comprising a coil and a magnet moving within the coil, or the like”
Similarly, claim 15, the recitation “current control means” appears to have corresponding structure “PWM current regulator or the like”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the                                                                                           drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak (U.S. 2017/0072812), in view of Almasoud (U.S. 2017/0225781).
Regarding claim 1, Von Novak (U.S. 2017/0072812) teaches in Fig. 1D; [0034], an assembly for powering an electric aircraft (100), comprising:
energy storage means (151) for storing electric energy ([0062]) ([0027], 151 or batt1 is lithium ion or solar cell that can collect the solar power in which the collected sun light is a supplementary-energy supplying means),
electric-power sensing means ([0062]) adapted to detect and/or measure voltages of said energy storage means (151) and electric currents ([0062]) flowing through said energy storage means (151),
supplementary-energy supplying means (153) (in addition, [0027], 151 or batt1 is lithium ion or solar cell that can collects the solar power in which the sun light is a supplementary-energy supplying means) adapted to provide a supplementary energy ([0063] [0057] [0027]) to said electric aircraft (100),
energy management means (150; [0037] [0041]) (abstract [0026] [0029]) configured for: 
estimating ([0041] [0058]) a charge level of said energy storage means (151) on the basis of said voltages and said electric currents detected and/or measured by said electric-power sensing means ([0062]) and
regulating ([0029] [0011]), on the basis of said charge level and of said electric currents ([0062]) flowing through said energy storage means (151), a supplementary electric current (e.g., corresponding current of output power 418W of 153, Fig. 3A; [0004]) generated by said supplementary-energy supplying means (153) in order 
to reduce ([0004] [0008]) the amount of electric power supplied by said energy storage means (151) to said electric aircraft (100) when the power consumed by said aircraft (e.g., 798W consumed by 102 of 100, Fig. 3A) exceeds the output power of said supplementary-energy supplying means (418W output power of 153, Fig. 3A), and 
to recharge said supplementary-energy supplying means (153 recharged with 68W from 151 via 150, Fig. 3C) when the output power of said energy storage means (e.g., 370W of 151, Fig. 3C) exceeds the power consumed by said aircraft (e.g., 300W consumed by 102 of 100, Fig. 3C).
Von Novak does not explicitly teach recharge said energy storage means when the output power of said supplementary-energy supplying means (exceeds the power consumed by said aircraft).
However, Almasoud (U.S. 2017/0225781) teaches in Fig. 1B and 4, recharge said energy storage means (134, [0072] [0030]) with the output power of said supplementary-energy supplying means (114, [0072] [0060] [0030]) of said aircraft (100); estimating a charge level of said energy storage means ([0064]; [0116], lines 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate recharge said energy storage means with solar power of Almasoud’s into Von Novak’s, in order to provide a means for collecting and storing the natural energy (so that Von Novak’s batteries can be recharged with the solar power).
Regarding claim 2, Von Novak teaches the assembly according to claim 1, in view of Almasoud, comprising navigation (125; [0042] [0043]) (or [0068]; Almasoud) and flight-control means (127+129 [0044]) (or [0056]; Almasoud) for controlling the flight of said electric aircraft (100), wherein said energy management means (150; [0037] [0041]) are also configured for changing ([0042]), through said navigation and flight-control means, the capabilities and performance of said electric aircraft (100) by switching between at least two energy profiles ([0091] [0092]) on the basis of at least the charge level of said energy storage means (151), wherein each profile defines at least the maximum speed ([0044]) (or [0056] [0071] [0073]; Almasoud) and/or acceleration ([0044]) (or [0056] [0071] [0073]; Almasoud) and/or inclination ([0056] [0071] [0073]; Almasoud)  achievable by said aircraft (100).
Regarding claim 3, Von Novak teaches the assembly according to claim 1, in view of Almasoud, wherein said supplementary-energy supplying means (153) (or 114, [0072] [0060] [0030], Fig. 1B) comprise a photovoltaic film (114, [0072] [0060] [0030], Fig. 1B; Almasoud) which can be positioned over said aircraft (100, Fig. 1B and 4; Almasoud). 
Regarding claim 4, Von Novak teaches the assembly according to claim 1, in view of Almasoud, wherein said supplementary-energy supplying means (153) (or 114, [0072] [0060] [0030], Fig. 1B) comprise fuel cells ([0027], lines 6-7) and/or other types of electric generators ([0027]) (or 114, [0072] [0060] [0030]; Almasoud).
Regarding claim 5, Von Novak teaches the assembly according to claim 1, in view of Almasoud, further comprising a payload (114+134, Fig. 1B and 4; Almasoud) (109, Fig. 1C) comprising second energy storage means (153) (or 134 stored solar power from 114; Almasoud) that contributes to the generation of the supplementary electric current by generating a second supplementary electric current (from 134 stored solar power from 114; Almasoud) (from 153). 
Regarding claim 6, Von Novak teaches the assembly according to claim 5, in view of Almasoud, further comprising 
payload control means ([0085]; 150; [0037] [0041]) (or [0064]; Almasoud) for controlling said second supplementary electric current (from 153; [0063] [0057] [0027]) (or from 134; Almasoud),
wherein said energy management means (150; [0037] [0041]) are also configured for:
estimating a charge level ([0058]) (or [0064]; [0116], lines 1-2; Almasoud) of said second energy storage means (153) (or 134 stored solar power from 114; Almasoud) by means of said electric-power sensing means ([0058]) (or [0062], lines 1-2; Almasoud) and 
regulating ([0029] [0011]) said second supplementary electric current ([0063] [0057] [0027]) (or [0072] [0060] [0030]; Almasoud), through said payload control means ([0085]; 150; [0037] [0041]) (or [0064]; Almasoud), on the basis of the supplementary electric current (from 153; [0063] [0057] [0027]) (or from 134; Almasoud) generated by said supplementary-energy supplying means (114, [0072] [0060] [0030]; Almasoud) in order that: 
the output power of said second energy storage means (153) (or 134 stored solar power from 114; Almasoud) do not exceed a maximum threshold ([0063], lines 4-6; [0058] [0027]), and/or 
the charge level ([0058]) (or [0064]; [0116], lines 1-2; Almasoud) of said second energy storage means (153) (or 134 stored solar power from 114; Almasoud) do not fall below a minimum threshold ([0058]) (or [0064]; [0116], lines 1-2; Almasoud), and/or 
the electric current flowing into said energy storage means (151) is less than a maximum recharge current ([0074], last 4 lines; [0005], lines 3-5). 
Regarding claim 7, Von Novak teaches the assembly according to claim 1, in view of Almasoud, wherein said assembly further comprises connection means (from 102 to 153 and 151 via 150) adapted to connect a kinetic generator (kinetic energy of motor converted by regenerative charging from 102 to recharge 151 and 153, Fig. 3E), and wherein said energy management means (150; [0037] [0041]) are also configured for regulating ([0029] [0011]) a recharging current passing through said connection means ([0074]), in order to recharge said energy storage means (151 and 153) without exceeding their maximum input power and/or a maximum charge level ([0074]). (See Note below for further reference of kinetic energy to recharge battery)
Note: Gentry (U.S. 9376208) UAV kinetic energy to recharge battery (col. 6, lines 46-48, 57-63; abstract)
Regarding claim 8, Von Novak teaches the aircraft (100) comprising the assembly according to claim 1, in view of Almasoud.
Regarding claim 10, Von Novak teaches the aircraft according to claim 8, in view of Almasoud, comprising a frame (103+109, Fig. 1C) (102+104a-d, Fig. 1A; Almasoud) that comprises a main body (109, Fig. 1C) and at least a frame arm (104a-d, Fig. 1A; Almasoud) attached to the main body (102, Fig. 1A; Almasoud) and wherein said photovoltaic film (114, Fig. 1B; Almasoud) covers at least a portion of said at least one frame arm and/or said main body (109, Fig. 1A; Almasoud).
Regarding claim 11, Von Novak teaches in Fig. 1D; [0034] a method for powering an electric aircraft (100), comprising:
an acquisition phase ([0062]), wherein voltages of energy storage means (151) for storing electric energy ([0062]; [0027], 151 or batt1 is lithium ion or solar cell that can collect the solar power in which the collected sun light is a supplementary-energy supplying means), and electric currents flowing therethrough are detected and/or measured by means of electric-power sensing means ([0062]), 
a charge estimation phase ([0041] [0058]), wherein a charge level of the energy storage means (151) is estimated, by means of energy management means (150; [0037] [0041]) (abstract [0026] [0029]), on the basis of said voltages and said electric currents detected and/or measured by said electric-power sensing means ([0062]), 
a regulation phase ([0029] [0011]), wherein a supplementary electric current is generated from a supplementary-energy supplying means (153) (in addition, [0027], 151 or batt1 is lithium ion or solar cell that can collects the solar power in which the sun light is a supplementary-energy supplying means) adapted to provide a supplementary energy ([0063] [0057] [0027]) to said electric aircraft (100), and 
wherein said supplementary electric current is regulated ([0029] [0011]), through the energy management means (150; [0037] [0041]) (abstract [0026] [0029]), on the basis of said charge level and of said electric currents flowing through said energy storage means (151) in order to reduce ([0004] [0008]) the amount of electric power supplied by said energy storage means (151) to said electric aircraft (100) when the power consumed by said aircraft (e.g., 798W consumed by 102 of 100, Fig. 3A) exceeds the output power of said supplementary-energy supplying means (418W output power of 153, Fig. 3A), and to recharge supplementary-energy supplying means (153 recharged with 68W from 151 via 150, Fig. 3C) when the output power of said energy storage means (e.g., 370W of 151, Fig. 3C) exceeds the power consumed by said aircraft (e.g., 300W consumed by 102 of 100, Fig. 3C).
 Von Novak does not explicitly teach to recharge said energy storage means when the output power of said supplementary-energy supplying means (exceeds the power consumed by said aircraft).
However, Almasoud (U.S. 2017/0225781) teaches in Fig. 1B and 4, recharge said energy storage means (134, [0072] [0030]) with the output power of said supplementary-energy supplying means (114, [0072] [0060] [0030]) of said aircraft (100); estimating a charge level of said energy storage means ([0064]; [0116], lines 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate recharge said energy storage means with solar power of Almasoud’s into Von Novak’s, in order to provide a means for collecting and storing the natural energy (so that Von Novak’s batteries can be recharged with the solar power).
Regarding claim 12, Von Novak teaches the method for powering an electric aircraft according to claim 11, in view of Almasoud, wherein, during the regulation phase ([0029] [0011]), the capabilities and performance of said electric aircraft (100) are switched ([0042]), by means of navigation (125; [0042] [0043]) (or [0068]; Almasoud) and flight-control means (127+129 [0044]) (or [0056]; Almasoud) between at least two energy profiles ([0091] [0092]) on the basis of at least the charge level of said energy storage means (151), wherein each profile defines at least the maximum speed ([0044]) (or [0056] [0071] [0073]; Almasoud) and/or acceleration ([0044]) (or [0056] [0071] [0073]; Almasoud) and/or inclination ([0056] [0071] [0073]; Almasoud)  achievable by said aircraft (100).
Regarding claim 13, Von Novak teaches the method for powering an electric aircraft according to claim 11, in view of Almasoud, wherein, during the regulation phase ([0029] [0011]), a recharging current ([0074]), which is generated by a kinetic generator (kinetic energy of motor converted by regenerative charging from 102 to recharge 151 and 153, Fig. 3E) and passes through connection means (from 102 to 153 and 151 via 150), is regulated, in order to recharge said energy storage means (151 and 153) without exceeding their maximum input power and/or their maximum energy capacity ([0074]).
Regarding claim 14, Von Novak teaches the method for powering an electric aircraft according to claim 11, in view of Almasoud, wherein, during the regulation phase ([0029] [0011]), a second supplementary electric current (from 134 stored solar power from 114; Almasoud) (from 153) contributing to the generation of the supplementary electric current is generated by second energy storage means (153) (or 134 stored solar power from 114; Almasoud) comprised in a payload (109, Fig. 1C) (114+134, Fig. 1B and 4) and the energy management means (150; [0037] [0041]) (or [0064]; Almasoud) performs the steps of estimating a charge level ([0058]) (or [0064]; [0116], lines 1-2; Almasoud) of said second energy storage means(153) (or 134 stored solar power from 114; Almasoud) by means of said electric-power sensing means ([0058]) (or [0062], lines 1-2; Almasoud), and 
regulating ([0029] [0011]) said second supplementary electric current ([0063] [0057] [0027]) (or [0072] [0060] [0030]; Almasoud), through said payload control means ([0085]; 150; [0037] [0041]) (or [0064]; Almasoud), on the basis of the supplementary electric current (from 153; [0063] [0057] [0027]) (or from 134; Almasoud) generated by said supplementary-energy supplying means (114, [0072] [0060] [0030]; Almasoud) in order that: 
the output power of said second energy storage means (153) (or 134 stored solar power from 114; Almasoud) do not exceed a maximum threshold ([0063], lines 4-6; [0058] [0027]), and/or 
the charge level ([0058]) (or [0064]; [0116], lines 1-2; Almasoud) of said second energy storage means (153) (or 134 stored solar power from 114; Almasoud) does not fall below a minimum threshold ([0058]) (or [0064]; [0116], lines 1-2; Almasoud), and/or 
the electric current flowing into said energy storage means (151) is less than a maximum recharge current ([0074], last 4 lines; [0005], lines 3-5). 
Regarding claim 14, Von Novak teaches in Fig. 1D; [0034], an assembly for powering an electric aircraft (100), comprising:  energy storage means (151) for storing electric energy ([0062]) ([0027], 151 or batt1 is lithium ion or solar cell that can collect the solar power in which the collected sun light is a supplementary-energy supplying means), supplementary-energy supplying means (153) (in addition, [0027], 151 or batt1 is lithium ion or solar cell that can collects the solar power in which the sun light is a supplementary-energy supplying means) adapted to provide a supplementary energy ([0063] [0057] [0027]) to said electric aircraft (100),
electric-power sensing means ([0062]) adapted to detect and/or measure voltages of said energy storage means (151) and electric currents ([0062]) flowing through said energy storage means (151), 
energy management means (150; [0037] [0041]) (abstract [0026] [0029]) for executing software codes ([0148]-[0150) and configured for:
estimating ([0041] [0058]) a charge level of said storage means (151) on the basis of said voltages and said electric currents detected and/or measured by said electric-power sensing means ([0062]), 
regulating ([0029] [0011]) the supplementary energy ([0063] [0057] [0027]) provided by said supplementary- energy supplying means (153), and managing (150; [0037] [0041]) (abstract [0026] [0029]) capabilities and performance of the electric aircraft (100), 
memory means ([0150]) containing at least software codes ([0148]-[0150) or parts thereof and stored data, and wherein said energy management means (150; [0037] [0041]) (abstract [0026] [0029]) are configured for:
calculating, by data delivered by said electric-power sensing means ([0062] [0063]) and/or data stored in said memory means ([0150]), power consumption data (798W or 400W or 300W, Fig. 3A-C) representing the electric power absorbed by said electric aircraft (100),
reading, from said supplementary-energy supplying means (153; [0063]) and/or from the data stored in said memory means ([0150]), energy supply capability data (418W or 30W, Fig. 3A-B) representing the energy supply capability of said supplementary-energy supplying means (153; [0063]),
reading, from said energy storage means (151; [0062]) and/or from data stored in said memory means ([0150]), maximum recharge current data (corresponding to 342W, or 26W, Fig. 3D-E) representing the maximum recharge current of said energy storage means (151),
acquiring the charge level ([0041] [0058]) of said storage means (151),
regulating ([0029] [0011]) the amount of power (418W or 30W, Fig. 3A-B) supplied by said supplementary-energy supplying means (153; [0063]) to aircraft (100); said energy storage means (151) on the basis of said power consumption data (418W or 30W, Fig. 3A-B), said energy supply capability data (418W or 30W, Fig. 3A-B), and said charge level ([0041] [0058]), so as to provide a recharge current (corresponding to 342W, or 26W, Fig. 3D-E) that is less than or equal to said maximum recharge current represented by said maximum recharge current data (corresponding to 342W, or 26W, Fig. 3D-E).
Von Novak does not explicitly teach the amount of power supplied by said supplementary-energy supplying means to said energy storage means.
Almasoud (U.S. 2017/0225781) teaches in Fig. 1B and 4, the amount of power ([0064]; [0116], lines 1-2) supplied by said supplementary-energy supplying means (114, [0072] [0060] [0030]) to said energy storage means (134, [0072] [0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the amount of power supplied by said supplementary-energy supplying means to said energy storage means of Almasoud’s into Von Novak’s, in order to provide a means for collecting and storing the natural energy (so that Von Novak’s batteries can be recharged with the solar power).
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak (U.S. 2017/0072812) and Almasoud (U.S. 2017/0225781), as applied above in claims 8 and 11, and further in view of Delorean (U.S. 2014/0158816).
Regarding claim 9, Von Novak teaches the aircraft according to claim 8, in view of Almasoud, comprising a wing (104a-d, Fig. 1A; Almasoud) for generating lift. The combination does not explicitly teach (a wing for generating lift) wherein said photovoltaic film covers at least a portion of said wing.
Delorean (U.S. 2014/0158816) teaches a wing for generating lift, wherein said photovoltaic film covers at least a portion of said wing ([0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate photovoltaic film covers at least a portion of said wing of Delorean’s into Von Novak’s, in view of Almasoud’s, in order to mount more solar panel for further collecting more and storing the natural energy.
Regarding claim 15, Von Novak teaches the method for powering an electric aircraft according to claim 11, in view of Almasoud, wherein, during the regulation phase ([0029] [0011]), the supplementary electric current ([0063] [0057] [0027]) (or [0072] [0060] [0030]; Almasoud) are generated by the supplementary-energy supplying means (114, [0072] [0060] [0030]; Almasoud), and the energy management means (150; [0037] [0041]) (or [0064]; Almasoud) is configured for regulating ([0029] [0011]) each electric current of said supplementary electric current, through current control means ([0085]), on the basis of said charge level of said energy storage means (151), in order that: 
the output current of each of said supplementary-energy supplying means (114, [0072] [0060] [0030]; Almasoud) does not exceed at least one upper threshold ([0074], last 4 lines; [0005], lines 3-5) associated to said supplementary-energy supplying means (114, [0072] [0060] [0030]; Almasoud), 
the energy level of each of said supplementary-energy supplying means (114, [0072] [0060] [0030]; Almasoud) does not fall below at least one lower threshold ([0058]) (or [0064]; [0116], lines 1-2; Almasoud) associated to said supplementary-energy supplying means (114, [0072] [0060] [0030]; Almasoud), and, 
when said energy storage means (151) are recharging, the electric current flowing into said energy storage means (151) is less than a maximum recharge current ([0074], last 4 lines; [0005], lines 3-5).
The combination does not explicitly teach a plurality of supplementary electric currents are generated by a plurality of supplementary-energy supplying means.
Delorean (U.S. 2014/0158816) teaches a plurality of supplementary electric currents (of 626, Fig. 6B) are generated by a plurality of supplementary-energy supplying means (626, Fig. 6B [0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of supplementary electric currents are generated by a plurality of supplementary-energy supplying means of Delorean’s into Von Novak’s, in view of Almasoud’s, in order to further collect more natural energy.
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 9376208, U.S. 2017/0183095, U.S. 2018/0287833 and U.S. 2018/0050798.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 3, 2022